                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1 1ofof2424



                     1   KEKER, VAN NEST & PETERS LLP               MORGAN, LEWIS & BOCKIUS LLP
                         Robert A. Van Nest (SBN 84065)             Richard S. Taffet (pro hac vice)
                     2   rvannest@keker.com                         richard.taffet@morganlewis.com
                         Eugene M. Paige (SBN 202849)               101 Park Avenue
                     3   epaige@keker.com                           New York, NY 10178-0060
                         Justina Sessions (SBN 270914)              Telephone: (212) 309-6000
                     4   jsessions@keker.com                        Facsimile: (212) 309-6001
                         633 Battery Street
                     5   San Francisco, CA 94111-1809               MORGAN, LEWIS & BOCKIUS LLP
                         Telephone: (415) 391-5400                  Willard K. Tom (pro hac vice)
                     6   Facsimile: (415) 397-7188                  willard.tom@morganlewis.com
                                                                    1111 Pennsylvania Avenue NW
                     7   CRAVATH, SWAINE & MOORE LLP                Washington, DC 20004-2541
                         Gary A. Bornstein (pro hac vice)           Telephone: (202) 739-3000
                     8   gbornstein@cravath.com                     Facsimile: (202) 739-3001
                         Yonatan Even (pro hac vice)
                     9   yeven@cravath.com                          MORGAN, LEWIS & BOCKIUS LLP
                         825 Eighth Avenue                          Geoffrey T. Holtz (SBN 191370)
                    10   New York, New York 10019-7475              gholtz@morganlewis.com
                         Telephone: (212) 474-1000                  One Market, Spear Street Tower
                    11   Facsimile: (212) 474-3700                  San Francisco, CA 94105-1596
                                                                    Telephone: (415) 442-1000
                    12   Attorneys for Defendant                    Facsimile: (415) 442-1001
                         QUALCOMM INCORPORATED
                    13
                    14                            UNITED STATES DISTRICT COURT

                    15                        NORTHERN DISTRICT OF CALIFORNIA
                                                         SAN JOSE DIVISION
                    16
                    17   FEDERAL TRADE COMMISSION,                    Case No. 5:17-cv-00220-LHK-NMC
                    18                      Plaintiff,                DECLARATION OF LORENZO
                                                                      CASACCIA IN SUPPORT OF
                    19               vs.                              DEFENDANT QUALCOMM
                    20   QUALCOMM INCORPORATED, a Delaware            INCORPORATED’S OPPOSITION TO
                         corporation,                                 MOTION FOR PARTIAL SUMMARY
                    21                                                JUDGMENT ON QUALCOMM’S
                                            Defendant.                STANDARD ESSENTIAL PATENT
                    22                                                LICENSING COMMITMENTS
                    23                                                Date:    October 18, 2018
                                                                      Time:    1:30 p.m.
                    24                                                Dept.:   Courtroom 8, 4th Floor
                                                                      Judge:   Hon. Lucy H. Koh
                    25
                    26
                                                                      Trial Date: January 4, 2019
                    27
                    28
MORGAN, LEWIS &                                                                Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP                                                                             Motion for Summary Judgment
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                   Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page2 2ofof2424



                     1                            DECLARATION OF LORENZO CASACCIA
                     2          I, Lorenzo Casaccia, hereby declare as follows:
                     3          1.       I am currently a Vice President of Engineering of Qualcomm Technologies, Inc. I
                     4   have been employed by Qualcomm since the year 2000. In 2000, I obtained a laurea degree in
                     5   electrical engineering from the Polytechnic University of Turin, and a telecommunications degree
                     6   from the Eurecom Institute of Sophia Antipolis. I also hold a laurea degree in philosophy and a
                     7   master’s degree in the philosophy of knowledge from the Sapienza University of Rome.
                     8          2.       I submit this declaration in support of Qualcomm’s Opposition to Motion for Partial
                     9   Summary Judgment on Qualcomm’s Standard Essential Patent Licensing Commitments.
                    10          3.       I have been a part of Qualcomm’s Standardization and Industry Organization
                    11   (“QSIO”) activities related to 3rd Generation Partnership Project (“3GPP”) cellular standards
                    12   development since 2001. I have led the QSIO team in 3GPP since approximately 2008-2009. In
                    13   these roles, I have been involved in the development of Third Generation (3G), Fourth Generation
                    14   (4G), and Fifth Generation (5G) cellular standards, including, for example:
                    15               •   3G UMTS standards for WCDMA and High Speed Packet Access (HSPA)
                    16                   (including High Speed Downlink Packet Access (HSDPA), High Speed Uplink
                    17                   Packet Access (HSUPA), and Evolved High Speed Packet Access (HSPA+)),
                    18               •   4G standards for Long-Term Evolution (LTE) and LTE-Advanced (LTE-A); and
                    19               •   5G New Radio (5G-NR).
                    20          4.       I currently oversee over 80 engineers responsible for day-to-day standards
                    21   development and participation within 3GPP in 16 different 3GPP Working Groups. I have
                    22   personally attended over one hundred 3GPP meetings, including 35 Radio Access Network
                    23   (“RAN”) Plenary meetings and over 50 Working Group meetings.
                    24     I.   Summary
                    25          5.       I understand that the FTC argues that modem chips implement the Alliance for
                    26   Telecommunications Industry Solutions (ATIS) standards for the 3G UMTS, 4G LTE, and 5G
                    27   wireless standards. As a technical matter, this is incorrect because the ATIS standards have no
                    28   notion or definitional unit that corresponds to a cellular modem chip. Rather, the communications
MORGAN, LEWIS &                                                                   Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                         1                              for Summary Judgment
  SAN FRANCISCO                                                                            Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page3 3ofof2424



                     1   protocols defined by the ATIS standards concern complete end-user devices (referred to as “User
                     2   Equipment” or “UE”) and their interactions with the cellular network and other complete end-user
                     3   devices. A modem chip standing alone cannot implement the UE-level requirements defined in the
                     4   ATIS Cellular Standards.
                     5          6.      3GPP     was   initially   formed       in   December    1998     when     the   European
                     6   Telecommunications Standards Institute (ETSI) partnered with other standard development
                     7   organizations (SDOs) from around the world to develop new technologies (or more specifically,
                     8   technology specifications) for the third generation (3G) of cellular networks. ATIS is the North
                     9   American Organizational Partner of 3GPP.
                    10          7.      ATIS does not independently develop 3G, 4G, or 5G standards (collectively, “3GPP
                    11   Cellular Standards”).      Instead, 3GPP develops technical specifications, which 3GPP’s
                    12   Organizational Partners may then transpose and publish as their own standard. In addition to ATIS,
                    13   the 3GPP Organizational Partners are: ETSI – the European Telecommunications Standards
                    14   Institute (Europe); ARIB – Association of Radio Industries and Businesses (Japan); CCSA – China
                    15   Communications Standards Association (China); TSDSI – Telecommunications Standards
                    16   Development Society, India (India); TTA – Telecommunications Technology Association (Korea);
                    17   and TTC – Telecommunications Technology Committee (Japan). When adopting, or transposing,
                    18   3GPP specifications within their regions, the Organizational Partner SDOs do not change any of
                    19   the substantive text of the 3GPP specification. Any modifications are made only to conform to
                    20   specific local requirements. For this reason, I refer to the 3GPP Cellular Standards and documents
                    21   in this declaration as they were also adopted by ATIS.
                    22          8.      3GPP Cellular Standards have no notion of modem chips, and the 3GPP Cellular
                    23   Standards do not define a modem chip or how a modem chip should be implemented. In my years
                    24   of participation in 3GPP activities and supervising others participating in 3GPP, I am not aware of
                    25   any 3GPP project proposals, 3GPP study items, 3GPP Technical Reports, or 3GPP technical
                    26   specifications for cellular modem chips. Instead, the 3GPP Cellular Standards and the development
                    27   efforts underlying these standards address performance, interoperability, and communication
                    28   protocols between the entities that make-up cellular systems, namely, the Core Network, the Access
MORGAN, LEWIS &                                                                       Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                           2                                for Summary Judgment
  SAN FRANCISCO                                                                                Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page4 4ofof2424



                     1   Network, and the User Equipment (“UE”), which is the device operated by end-users.
                     2          9.      3GPP Cellular Standards do not define how a UE is constructed, whether particular
                     3   functions are implemented in hardware or software, or even the components of a UE. Instead, these
                     4   standards provide UE manufacturers broad discretion regarding how to construct a UE.
                     5          10.     More specifically, Cellular Standards do not define a modem chip, and a modem
                     6   chip standing alone cannot implement the Cellular Standards requirements that are defined at the
                     7   UE-level for at least the following reasons, each explained in further detail below, with reference
                     8   to 3GPP Cellular Standards:
                     9                     a. First, 3GPP Cellular Standards define interfaces among, and the operation
                    10                         of, domains in the cellular system/network. For example, 3GPP TS 23.101
                    11                         defines 3G UMTS systems in terms of domains, which are the major
                    12                         subsystems of the cellular system/network. The basic domain split between
                    13                         the “User Equipment Domain” and the “Infrastructure Domain” is shown in
                    14                         Figure 1, below. “User Equipment” refers to complete devices such as
                    15                         cellular handsets, smartphones, tablets, or other end-user devices.
                    16                         “Infrastructure” refers to the network (similar domain splits focused on user
                    17                         equipment are discussed in greater detail below for 4G and 5G).
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
MORGAN, LEWIS &                                                                   Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                        3                               for Summary Judgment
  SAN FRANCISCO                                                                            Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page5 5ofof2424



                     1

                     2
                     3
                     4
                     5

                     6
                     7
                     8
                     9

                    10
                    11
                    12
                    13
                    14
                    15
                    16
                                            ATIS, "3rd Generation Partnership Project; Technical Specification Group
                    17
                                            Services     and    System    Aspects;     General      Universal        Mobile
                    18
                    19                      Telecommunications       System   (UMTS)     architecture     (Release    14)",

                    20                      ATIS.3GPP.23.101V1400 (March 2017) (Exhibit 1) at 6 ; see also 3GPP,

                    21                      “General     Universal   Mobile   Telecommunications        System    (UMTS)
                    22                      architecture,”      TS        23.101       v14.0.0,         available         at
                    23
                                            http://www.3gpp.org/DynaReport/23-series.htm (last accessed September
                    24
                                            11, 2018).
                    25
                    26                   b. Second, beyond defining the UE as including a SIM card, the UE domain is
                    27                      not further partitioned, and the UE is the functional element used in 3GPP
                    28                      standards descriptions. That is, if the 3GPP Cellular Standards intended to
MORGAN, LEWIS &                                                               Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                     4                              for Summary Judgment
  SAN FRANCISCO                                                                        Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page6 6ofof2424



                     1                          further parse the UE and specify the inclusion or operation of a particular
                     2                          component like a modem chip, it knew how to but did not do so.
                     3                      c. Third, 3GPP Cellular Standards are voluminous. In the parlance of 3GPP
                     4                          Cellular Standards, a technical description in a specification is mandatory if
                     5                          it uses the word “shall.” The 3GPP Cellular Standards include thousands of
                     6                          instances stating that the “UE shall” meet some particular performance or
                     7                          communication requirement.         These same standards do not, however,
                     8                          discuss—let alone provide—that a “modem chip” (or some equivalent term)
                     9                          meet any particular performance or communication requirement. This is
                    10                          consistent with the fact that the 3GPP Cellular Standards define the
                    11                          requirements of a fully-network operational device like a UE instead of its
                    12                          components.
                    13                      d. Fourth, 3GPP Cellular Standards define and provide for testing to determine
                    14                          conformance of devices with the standards’ requirements. These testing
                    15                          specifications are at the device level (i.e., the entire UE), defining how an
                    16                          individual UE must communicate with and operate in the network. These
                    17                          testing specifications do not call for—let alone provide for—any testing of
                    18                          modem chips.
                    19    II.   3GPP Architectural Domains
                    20          11.     3GPP defines an architecture that provides a common framework for the
                    21   development of 3GPP Cellular Standards.
                    22          12.     Figure 1 of the “General Universal Mobile Telecommunications System (UMTS)
                    23   architecture,” Exhibit 1 to this declaration, illustrates the architectural framework and identifies the
                    24   relationships between functional elements for 3G UMTS systems. Id.
                    25
                    26
                    27
                    28
MORGAN, LEWIS &                                                                      Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                           5                               for Summary Judgment
  SAN FRANCISCO                                                                               Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page7 7ofof2424



                     1

                     2
                     3
                     4
                     5

                     6
                     7
                     8
                     9

                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18          13.     The figure above illustrates the “User Equipment Domain” and the “Infrastructure

                    19   Domain” as the two primary domains, where the Infrastructure Domain is further broken down into

                    20   the Access Network Domain and the Core Network Domain. 3GPP Cellular Standards define how

                    21   equipment operated by end-users in the User Equipment Domain interacts with supporting

                    22   infrastructure in the Infrastructure Domain. Generally, “User Equipment” or “UE” refers to devices

                    23   such as cellular handsets, smartphones, tablets, or other end-user devices. “Infrastructure” refers

                    24   to the network. The Access Network Domain refers to base stations and other equipment that

                    25   receive wireless signals from User Equipment, while the Core Network Domain refers to the

                    26   network that transports voice and data, generally over wired connections. Within the User

                    27   Equipment Domain, 3GPP standards occasionally describe the “USIM Domain” and the “Mobile

                    28   Equipment Domain” as sub-elements. USIM is an acronym for Universal Subscriber Identity
MORGAN, LEWIS &                                                                   Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                        6                               for Summary Judgment
  SAN FRANCISCO                                                                            Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page8 8ofof2424



                     1   Module, also commonly known as a SIM card, while Mobile Equipment refers to everything with
                     2   the UE besides the USIM.
                     3          14.     3GPP Cellular Standards do not dictate the implementation of these individual
                     4   functional elements, but are instead focused on the protocols for communications across the
                     5   “reference points” between the functional elements.
                     6          15.     Akin to the description of 3G UMTS provided above, the functions of the whole
                     7   LTE system are based on the elements shown in Figure 4.2.1-1 of TS 23.401, “3rd Generation
                     8   Partnership Project; Technical Specification Group Services and System Aspects; General Packet
                     9   Radio Service (GPRS) Enhancements for Evolved Universal Terrestrial Radio Access Network
                    10   (E-UTRAN) Access,” provided below. ATIS, "3rd Generation Partnership Project; Technical
                    11   Specification Group Services and System Aspects; General Packet Radio Service (GPRS)
                    12   enhancements for Evolved Universal Terrestrial Radio Access Network (E-UTRAN) access
                    13   (Release 14)," ATIS.3GPP.23.401V1460 (December 2017) (Exhibit 2); see also 3GPP, “3rd
                    14   Generation Partnership Project; Technical Specification Group Services and System Aspects;
                    15   General Packet Radio Service (GPRS) enhancements for Evolved Universal Terrestrial Radio
                    16   Access Network (E-UTRAN) access (Release 14),” TS 23.401 v14.6.0, at 19 (December 2017),
                    17   available at http://www.3gpp.org/dynareport/TSG-WG--S2.htm?Itemid=445 (last accessed
                    18   September 13, 2018). Figure 4.2.1-1 is the non-roaming LTE architecture and illustrates the
                    19   framework and relationships between functional elements for 4G LTE systems.
                    20
                    21   Id. The 4G LTE standards specifications define the interfaces between pairs of these elements,
                    22   e.g., the relationship and protocols for communications between the UE and E-UTRAN, defined
                    23   by the LTE-Uu reference point.
                    24          16.     While the LTE architecture shows more sub-divisions within the Access Network
                    25   (“E-UTRAN”) and Core Network than were shown above for 3G UMTS, the functional element
                    26   defined for end-user devices is still the UE.
                    27          17.     Reliance on the UE as the primary functional element for end-user device
                    28   functionality and standards definitions remains true for 5G New Radio (5G-NR) as well, as shown
MORGAN, LEWIS &                                                                 Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                        7                             for Summary Judgment
  SAN FRANCISCO                                                                          Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page9 9ofof2424



                     1   below, where the UE remains the primary architectural element for the end-user.
                     2
                                18.    This figure above is from “3rd Generation Partnership Project; Technical
                     3
                         Specification Group Services and System Aspects; System Architecture for the 5G System; Stage
                     4
                         2 (Release 15),” attached as Exhibit 3. ATIS, "3rd Generation Partnership Project; Technical
                     5
                         Specification Group Services and System Aspects; System Architecture for the 5G System; Stage
                     6
                         2 (Release 15)," ATIS.3GPP.23.501V1520 (June 2018) (Exhibit 3);             see also 3GPP, “3rd
                     7
                         Generation Partnership Project; Technical Specification Group Services and System Aspects;
                     8
                         System Architecture for the 5G System; Stage 2 (Release 15),” TS 23.501 v15.2.0, at 20 (June
                     9
                         2018), available at http://www.3gpp.org/dynareport/TSG-WG--S2.htm?Itemid=445 (last accessed
                    10
                         September 13, 2018).
                    11
                                19.    As is shown by each of the figures above for 3G, 4G LTE, and 5G-NR, 3GPP
                    12
                         Cellular Standards subdivide system elements when required to define standardized functionality.
                    13
                         Nowhere, however, is a modem chip defined as a functional sub-element of the UE in 3GPP
                    14
                         Cellular Standards.
                    15
                                20.    Another example of the 3GPP Cellular Standards’ system architecture defining the
                    16
                         UE as the primary functional element for end-users is in 3GPP’s System Architecture Working
                    17
                         Group’s (“SA2”) specifications regarding back-up telephone support when LTE services are not
                    18
                         available. Here, 2G, 3G, and 4G systems are shown where a UE may “fall-back” on legacy
                    19
                         networks when LTE connectivity is not available.
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28   ATIS, "3rd Generation Partnership Project; Technical Specification Group Services and System
MORGAN, LEWIS &                                                                 Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                       8                              for Summary Judgment
  SAN FRANCISCO                                                                          Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1010ofof2424



                     1   Aspects; Circuit Switched (CS) fallback in Evolved Packet System (EPS); Stage 2 (Release 14),"
                     2   ATIS.3GPP.23.272V1420 (December 2017) (Exhibit 4); see also 3GPP, “3rd Generation
                     3   Partnership Project; Technical Specification Group Services and System Aspects; Circuit Switched
                     4   (CS) fallback in Evolved Packet System (EPS); Stage 2 (Release 14),” TS 23.272, v14.2.0, at 11
                     5   (December 2017), available at http://www.3gpp.org/dynareport/TSG-WG--S2.htm?Itemid=445
                     6   (last accessed September 13, 2018). This illustrates that the UE has been the universal functional
                     7   element for cellular system design across multiple generations of cellular standards. Again, nothing
                     8   in this architecture mentions the modem chip.
                     9   III.    3GPP Cellular Standard Requirements Specify that the “UE Shall”
                    10           21.     Consistent with SA2’s architectural definition, 3GPP working groups that develop
                    11   technical specifications set forth functional and performance requirements for these same
                    12   functional domains, including thousands of “UE shall” requirements instead of the “modem chip
                    13   shall” or the like.
                    14           22.     For example, TS 25.331 defines the WCDMA Radio Resource Control (RRC)
                    15   protocol and relevant behaviors for communication between the mobile device (UE) and the UMTS
                    16   base stations (Universal Terrestrial Radio Access Network) (NodeB). ATIS, "3rd Generation
                    17   Partnership Project; Technical Specification Group Radio Access Network; Radio Resource
                    18   Control (RRC); Protocol specification (Release 14)," ATIS.3GPP.25.331V1450 (December 2017)
                    19   (Exhibit 5); see also 3GPP, “3rd Generation Partnership Project; Technical Specification Group
                    20   Radio Access Network; Radio Resource Control (RRC); Protocol specification (Release 14),”
                    21   TS 25.331 v14.5.0, at 146 (December 2017), available at http://www.3gpp.org/DynaReport/25-
                    22   series.htm. The RRC provides various functions for establishing and maintaining connections
                    23   between the UE and the NodeB/UTRAN. In this 3GPP specification, the specification states over
                    24   1,500 times the “UE shall” meet some particular requirement. See id. Noticeably, it never once
                    25   states that the “modem chip shall” meet any particular requirement. See id. This is because these
                    26   specifications are intended to define—and are necessarily written from—the perspective of a
                    27   complete end-user device. See id.
                    28           23.     TS 36.331 defines the LTE Radio Resource Control (RRC) protocol and relevant
MORGAN, LEWIS &                                                                    Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                         9                               for Summary Judgment
  SAN FRANCISCO                                                                             Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1111ofof2424



                     1   behaviors for communication between the mobile device (UE) and the LTE base station (Evolved
                     2   Radio Access Network) (eNodeB).         ATIS, "3rd Generation Partnership Project; Technical
                     3   Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access
                     4   (E-UTRA);     Radio    Resource    Control   (RRC);     Protocol   specification    (Release     14),"
                     5   ATIS.3GPP.36.331V1451 (January 2018) (Exhibit 6); see also 3GPP, “3rd Generation Partnership
                     6   Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial
                     7   Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification (Release 14),”
                     8   TS 36.331 v14.5.1, at 62-63 (January 2018), available at http://www.3gpp.org/DynaReport/36-
                     9   series.htm. The RRC provides various functions for establishing and maintaining connections
                    10   between the UE and the eNodeB. See id. Over 350 times, this specification expressly sets forth
                    11   “UE shall” requirements, while not including any “modem chip shall” requirements. See id. This
                    12   is because the requirements of these specifications are intended to define—and are necessarily
                    13   written from the perspective of—a complete end user device. See id.
                    14          24.     TS 24.301 defines the LTE non-access stratum (NAS) functional layer, which is
                    15   used to manage the establishment of communication sessions and for maintaining continuous
                    16   communications with mobile user equipment.           ATIS, "3rd Generation Partnership Project;
                    17   Technical Specification Group Core Network and Terminals; Non-Access Stratum (NAS) protocol
                    18   for Evolved Packet System (EPS); Stage 3 (Release 14)," ATIS.3GPP.24.301V1460 (December
                    19   2017) (Exhibit 7); see also 3GPP, “3rd Generation Partnership Project; Technical Specification
                    20   Group Core Network and Terminals; Non-Access-Stratum (NAS) protocol for Evolved Packet
                    21   System (EPS); Stage 3 (Release 9),” TS 24.301 v14.6.0 (December 2017), available at
                    22   http://www.3gpp.org/DynaReport/24-series.htm. Over 1,250 times, this specification expressly
                    23   sets forth “UE shall” requirements, while not including any “modem chip shall” requirements. See
                    24   id. Again, a modem chip by itself could not meet the requirements of these specifications directed
                    25   towards UE behavior. See id.
                    26          25.     The following excerpts show a few examples of how the 3GPP standards
                    27   specifications actually define the UE behavior, as opposed to cellular chip behavior.
                    28
MORGAN, LEWIS &                                                                   Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                        10                              for Summary Judgment
  SAN FRANCISCO                                                                            Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1212ofof2424



                     1          26.    For example, TS 25.331 (Exhibit 5) defines initial connection setup with a network.
                     2   The excerpt below shows transfer procedures defined in relation to the UE, not a modem chip.
                     3
                     4
                     5

                     6
                     7
                     8
                     9

                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22   Id. at 146. As illustrated and defined, the required communications are between the UE and

                    23   network, and not to any components within the UE.

                    24          27.    TS 24.301 (Exhibit 7) defines UE behavior during security procedures to

                    25   authenticate a UE. Notably, this document concerns the USIM functional element mentioned

                    26   previously, but makes no mention of a modem chip or other components within the UE. As shown

                    27   in the excerpt below, all functionality is defined in relation to the UE and USIM functional

                    28   elements.
MORGAN, LEWIS &                                                                 Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                      11                              for Summary Judgment
  SAN FRANCISCO                                                                          Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1313ofof2424



                     1

                     2
                     3
                     4
                     5

                     6
                     7
                     8
                     9

                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
MORGAN, LEWIS &                                                           Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                 12                             for Summary Judgment
  SAN FRANCISCO                                                                    Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1414ofof2424



                     1

                     2
                     3
                     4
                     5

                     6
                     7
                     8
                     9

                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21   ATIS.3GPP.24.301V1460 (Exhibit 7) at 87-88; see also 3GPP TS 24.301 at 57-58.
                    22          28.     TS 36.331 (Exhibit 6) defines UE behavior during paging procedures to establish or
                    23   maintain a communication link between a UE and a base station. As shown again in the excerpt
                    24   below, all functionality is defined in relation to the UE, not a modem chip.
                    25
                    26
                    27
                    28
MORGAN, LEWIS &                                                                    Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                        13                               for Summary Judgment
  SAN FRANCISCO                                                                             Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1515ofof2424



                     1

                     2
                     3
                     4
                     5

                     6
                     7
                     8
                     9

                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
MORGAN, LEWIS &                                                           Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                 14                             for Summary Judgment
  SAN FRANCISCO                                                                    Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1616ofof2424



                     1

                     2
                     3
                     4
                     5

                     6
                     7
                     8
                     9

                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23   Id. at 62-63. As illustrated and defined, the required communications are between the UE and the

                    24   network, and not to any components within the UE.

                    25    IV.   3GPP UE Performance and Conformance Testing

                    26          29.     3GPP Cellular Standards specify performance and conformance testing of UEs to

                    27   certify that UEs comply with the standards in order to facilitate smooth interoperation in cellular

                    28   systems. This includes interoperation with infrastructure equipment and operation in a manner that
MORGAN, LEWIS &                                                                   Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                        15                              for Summary Judgment
  SAN FRANCISCO                                                                            Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1717ofof2424



                     1   does not materially impact the operation and performance of other UEs.                     These testing
                     2   specifications are at the device level (i.e., the entire handset), spelling out the way that an individual
                     3   UE communicates with the network. Such standards-based procedures never deal with modem
                     4   chips, and there are no 3GPP standards for performance or conformance testing requirements of
                     5   modem chips.
                     6           30.     After performance and functional objectives are set, substantial systems engineering
                     7   efforts are required to develop standardized technical specifications meeting objectives that define
                     8   the entire system. The technical specifications define the interfaces among the entities in the system
                     9   (e.g., the air interface between the base station and UE), and specify how each UE must operate
                    10   within the system to enable the system as a whole to meet these objectives that allow many users
                    11   to simultaneously enjoy the benefits of the wireless technology.
                    12           31.     The goal of conformance testing is to ensure a minimum level of system
                    13   performance, and this is specified in terms of UE performance as a whole as opposed to the
                    14   performance of its components. For the UE, conformance testing is categorized into three distinct
                    15   areas: (1) Radio Frequency, (2) Radio Resource Management, and (3) Signaling each of which is
                    16   testing performed on a device level rather than a component (e.g., modem chip) level.
                    17           32.     More specifically, 3GPP’s Radio Access Network Working Group 5 (“RAN 5”) has
                    18   developed the following detailed conformance tests.1 None of these conformance tests are specific
                    19   to a modem chip but instead focus on complete UEs. Indeed, a modem chip could not, by itself,
                    20   meet any of these conformance tests.
                    21
                    22
                    23
                    24
                    25
                    26
                    27   1
                          This table is excerpted from 3GPP, “3GPP Specifications for group: R5 (showing rapporteur),”
                         available at http://www.3gpp.org/DynaReport/TSG-WG--R5.htm?Itemid=425 (last accessed
                    28
                         September 13, 2018).
MORGAN, LEWIS &                                                                       Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                           16                               for Summary Judgment
  SAN FRANCISCO                                                                                Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1818ofof2424



                     1    TS 11.10      Mobile Station Conformity Specification
                          TS 11.10-1    Mobile station (MS) conformance specification; Part 1: Conformance specification
                     2
                          TS 11.10-2    Mobile station (MS) conformance specification; Part 2: Protocol Implementation
                     3
                                        Conformance Statement (PICS) proforma specification
                     4
                          TS 11.10-3    Mobile Station (MS) conformance specification; Part 3: Layer3 (L3) Abstract Test
                     5
                                        Suite (ATS)
                     6
                          TS 11.10dcs Mobile Station Conformity Specification (DCS 1800)
                     7    TS 11.40      GSM System Simulator specification
                     8    TS 11.40dcs DCS 1800 System Simulator conformity specification
                     9    TS 34.108     Common test environments for User Equipment (UE); Conformance testing
                    10    TS 34.114     User Equipment (UE) / Mobile Station (MS) Over The Air (OTA) antenna
                    11                  performance; Conformance testing

                    12    TS 34.121     Terminal conformance specification, Radio transmission and reception (FDD)

                    13    TS 34.121-1 User Equipment (UE) conformance specification; Radio transmission and
                                        reception (FDD); Part 1: Conformance specification
                    14
                          TS 34.121-2 User Equipment (UE) conformance specification; Radio transmission and
                    15
                                        reception (FDD); Part 2: Implementation Conformance Statement (ICS)
                    16
                          TS 34.122     Terminal conformance specification; Radio transmission and reception (TDD)
                    17
                          TS 34.123-1 User Equipment (UE) conformance specification; Part 1: Protocol conformance
                    18                  specification
                    19    TS 34.123-2 User Equipment (UE) conformance specification; Part 2: Implementation
                    20                  conformance statement (ICS) proforma specification
                    21    TS 34.123-3 User Equipment (UE) conformance specification; Part 3: Abstract test suite (ATS)

                    22    TS 34.171     Terminal conformance specification; Assisted Global Positioning System (A-

                    23                  GPS); Frequency Division Duplex (FDD)
                          TS 34.172     Terminal conformance specification; Assisted Global Navigation Satellite Systems
                    24
                                        (A-GNSS); Frequency Division Duplex (FDD)
                    25
                          TS 34.229-1 Internet Protocol (IP) multimedia call control protocol based on Session Initiation
                    26
                                        Protocol (SIP) and Session Description Protocol (SDP); User Equipment (UE)
                    27                  conformance specification; Part 1: Protocol conformance specification
                    28
MORGAN, LEWIS &                                                                   Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                       17                               for Summary Judgment
  SAN FRANCISCO                                                                            Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1919ofof2424



                     1    TS 34.229-2 Internet Protocol (IP) multimedia call control protocol based on Session Initiation
                                        Protocol (SIP) and Session Description Protocol (SDP); User Equipment (UE)
                     2
                                        conformance specification; Part 2: Implementation Conformance Statement (ICS)
                     3
                                        specification
                     4
                          TS 34.229-3 Internet Protocol (IP) multimedia call control protocol based on Session Initiation
                     5                  Protocol (SIP) and Session Description Protocol (SDP); User Equipment (UE)
                     6                  conformance specification; Part 3: Abstract test suite (ATS)
                     7    TS 34.229-4 Internet Protocol (IP) multimedia call control protocol based on Session Initiation

                     8                  Protocol (SIP) and Session Description Protocol (SDP); User Equipment (UE)
                                        conformance specification; Part 4: Enabler for IP multimedia applications testing
                     9
                          TR 34.901     Test Time Optimisation based on statistical approaches; Statistical theory applied
                    10
                                        and evaluation of statistical significance
                    11
                          TR 34.902     Derivation of test tolerances for multi-cell Radio Resource Management (RRM)
                    12
                                        conformance tests
                    13
                          TR 34.943     Analysis of difference between FDD and 1.28 Mcps TDD and corresponding effect
                    14                  on terminal conformance test in radio access stratum protocol aspects
                    15    TS 36.508     Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Packet Core
                    16                  (EPC); Common test environments for User Equipment (UE) conformance testing

                    17    TS 36.509     Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Packet Core
                                        (EPC); Special conformance testing functions for User Equipment (UE)
                    18
                          TS 36.521-1 Evolved Universal Terrestrial Radio Access (E-UTRA); User Equipment (UE)
                    19
                                        conformance specification; Radio transmission and reception; Part 1: Conformance
                    20
                                        testing
                    21
                          TS 36.521-2 Evolved Universal Terrestrial Radio Access (E-UTRA); User Equipment (UE)
                    22                  conformance specification; Radio transmission and reception; Part 2:
                    23                  Implementation Conformance Statement (ICS)
                    24    TS 36.521-3 Evolved Universal Terrestrial Radio Access (E-UTRA); User Equipment (UE)
                    25                  conformance specification; Radio transmission and reception; Part 3: Radio
                                        Resource Management (RRM) conformance testing
                    26
                    27
                    28
MORGAN, LEWIS &                                                                      Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                         18                                for Summary Judgment
  SAN FRANCISCO                                                                               Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page2020ofof2424



                     1    TS 36.523-1 Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Packet Core
                                       (EPC); User Equipment (UE) conformance specification; Part 1: Protocol
                     2
                                       conformance specification
                     3
                          TS 36.523-2 Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Packet Core
                     4
                                       (EPC); User Equipment (UE) conformance specification; Part 2: Implementation
                     5                 Conformance Statement (ICS) proforma specification
                     6    TS 36.523-3 Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Packet Core
                     7                 (EPC); User Equipment (UE) conformance specification; Part 3: Test suites

                     8    TS 36.579-1 Mission Critical (MC) services over LTE; Part 1: Common test environment

                     9    TS 36.579-2 Mission Critical (MC) services over LTE; Part 2: Mission Critical Push To Talk
                                       (MCPTT) User Equipment (UE) Protocol conformance specification
                    10
                          TS 36.579-3 Mission Critical (MC) services over LTE; Part 3: Mission Critical Push To Talk
                    11
                                       (MCPTT) Server Application conformance specification
                    12
                          TS 36.579-4 Mission Critical (MC) services over LTE; Part 4: Test Applicability and
                    13
                                       Implementation Conformance Statement (ICS) proforma specification
                    14
                          TS 36.579-5 Mission Critical (MC) services over LTE; Part 5: Abstract test suite (ATS)
                    15    TS 36.579-6 Mission Critical (MC) services over LTE; Part 6: Mission Critical Video
                    16                 (MCVideo) User Equipment (UE) Protocol conformance specification
                    17    TS 36.579-7 Mission Critical (MC) services over LTE; Part 7: Mission Critical Data (MCData)
                    18                 User Equipment (UE) Protocol conformance specification

                    19    TR 36.903    Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal
                                       Terrestrial Radio Access Network (E-UTRAN); Derivation of test tolerances for
                    20
                                       Radio Resource Management (RRM) conformance tests
                    21
                          TR 36.904    Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal
                    22
                                       Terrestrial Radio Access Network (E-UTRAN); Derivation of test tolerances for
                    23                 User Equipment (UE) radio reception conformance tests
                    24    TR 36.905    Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal
                    25                 Terrestrial Radio Access Network (E-UTRAN); Derivation of test points for radio
                    26                 transmission and reception conformance test cases

                    27
                    28
MORGAN, LEWIS &                                                                 Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                      19                              for Summary Judgment
  SAN FRANCISCO                                                                          Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page2121ofof2424



                     1    TR 36.978    Evolved Universal Terrestrial Radio Access (E-UTRA) User Equipment (UE)
                                       antenna test function definition for two-stage Multiple Input Multiple Output
                     2
                                       (MIMO) Over The Air (OTA) test method
                     3
                          TS 37.544    Universal Terrestrial Radio Access (UTRA) and Evolved UTRA (E-UTRA); User
                     4
                                       Equipment (UE) Over The Air (OTA) performance; Conformance testing
                     5
                          TS 37.571-1 Universal Terrestrial Radio Access (UTRA) and Evolved UTRA (E-UTRA) and
                     6                 Evolved Packet Core (EPC); User Equipment (UE) conformance specification for
                     7                 UE positioning; Part 1: Conformance test specification

                     8    TS 37.571-2 Universal Terrestrial Radio Access (UTRA) and Evolved UTRA (E-UTRA) and

                     9                 Evolved Packet Core (EPC); User Equipment (UE) conformance specification for
                                       UE positioning; Part 2: Protocol conformance
                    10
                          TS 37.571-3 Universal Terrestrial Radio Access (UTRA) and Evolved UTRA (E-UTRA) and
                    11
                                       Evolved Packet Core (EPC); User Equipment (UE) conformance specification for
                    12
                                       UE positioning; Part 3: Implementation Conformance Statement (ICS)
                    13
                          TS 37.571-4 Universal Terrestrial Radio Access (UTRA) and Evolved UTRA (E-UTRA) and
                    14                 Evolved Packet Core (EPC); User Equipment (UE) conformance specification for
                    15                 UE positioning; Part 4: Test suites

                    16    TS 37.571-5 Universal Terrestrial Radio Access (UTRA) and Evolved UTRA (E-UTRA) and

                    17                 Evolved Packet Core (EPC); User Equipment (UE) conformance specification for
                                       UE positioning; Part 5: Test scenarios and assistance data
                    18
                          TR 37.901    User Equipment (UE) application layer data throughput performance
                    19
                          TS 38.508-1 5GS; User Equipment (UE) conformance specification; Part 1: Common test
                    20
                                       environment
                    21
                          TS 38.508-2 5GS; User Equipment (UE) conformance specification; Part 2: Common
                    22                 Implementation Conformance Statement (ICS) proforma
                    23    TS 38.509    5GS; Special conformance testing functions for User Equipment (UE)
                    24    TS 38.521-1 NR; User Equipment (UE) conformance specification; Radio transmission and
                    25                 reception; Part 1: Range 1 Standalone

                    26    TS 38.521-2 NR; User Equipment (UE) conformance specification; Radio transmission and

                    27                 reception; Part 2: Range 2 Standalone

                    28
MORGAN, LEWIS &                                                                  Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                       20                              for Summary Judgment
  SAN FRANCISCO                                                                           Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page2222ofof2424



                     1    TS 38.521-3 NR; User Equipment (UE) conformance specification; Radio transmission and
                                       reception; Part 3: Range 1 and Range 2 Interworking operation with other radios
                     2
                          TS 38.521-4 NR; User Equipment (UE) conformance specification; Radio transmission and
                     3
                                       reception; Part 4: Performance
                     4
                          TS 38.522    NR; User Equipment (UE) conformance specification; Applicability of radio
                     5
                                       transmission, radio reception and radio resource management test cases
                     6    TS 38.523-1 5GS; UE conformance specification; Part 1: Protocol
                     7    TS 38.523-2 5GS; UE conformance specification; Part 2: Applicability of protocol test cases
                     8    TS 38.523-3 5GS; User Equipment (UE) conformance specification; Part 3: Protocol Test Suites
                     9    TS 38.533    NR; User Equipment (UE) conformance specification; Radio Resource
                    10                 Management (RRM)

                    11    TR 38.903    NR; Derivation of test tolerances and measurement uncertainty for User Equipment
                                       (UE) conformance test cases
                    12
                          TR 38.905    NR; Derivation of test points for radio transmission and reception User Equipment
                    13
                                       (UE) conformance test cases
                    14
                          TS 51.010-1 Mobile Station (MS) conformance specification; Part 1: Conformance specification
                    15
                          TS 51.010-2 Mobile Station (MS) conformance specification; Part 2: Protocol Implementation
                    16                 Conformance Statement (PICS) proforma specification
                    17    TS 51.010-3 Mobile Station (MS) conformance specification; Part 3: Layer3 (L3) Abstract Test
                    18                 Suite (ATS)
                    19    TS 51.010-5 Mobile Station (MS) conformance specification; Part 5: Inter-Radio-Access-
                    20                 Technology (RAT) (GERAN / UTRAN) interaction Abstract Test Suite (ATS)

                    21    TS 51.010-7 Mobile Station (MS) conformance specification; Part 7: Location Services (LCS)
                                       test scenarios and assistance data
                    22
                    23
                                33.     These testing requirements are directed to the operation of complete UEs within a
                    24
                         complete cellular system.
                    25
                                34.     For example, TS 36.508 defines “Common test environments for User Equipment
                    26
                         (UE) conformance testing,” which, as illustrated below, specifies the testing of a UE. ATIS, "3rd
                    27
                         Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved
                    28
MORGAN, LEWIS &                                                                  Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                           21                          for Summary Judgment
  SAN FRANCISCO                                                                           Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page2323ofof2424



                     1   Universal Terrestrial Radio Access (E-UTRA) and Evolved Packet Core (EPC); Common test
                     2   environments       for   User     Equipment    (UE)     conformance      testing     (Release     14),"
                     3   ATIS.3GPP.36.508V1440 (December 2017) (Exhibit 8); see also 3GPP, “3rd Generation
                     4   Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal
                     5   Terrestrial Radio Access (E-UTRA) and Evolved Packet Core (EPC); Common test environments
                     6   for User Equipment (UE) conformance testing (Release 14),” TS 36.508 v14.4.0, Annex
                     7   (informative):       Connection        Diagrams        (December       2017),        available        at
                     8   http://www.3gpp.org/DynaReport/36-series.htm. There is no specification for testing a modem
                     9   chip component.
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18   Id.

                    19          35.       For at least these reasons, it is incorrect to state that the 3GPP or ATIS cellular
                    20   communication standards are implemented by a modem chip. The 3GPP and ATIS standards, and
                    21   their features, define the UE and its interconnectivity with the cellular network, not further
                    22   subdivisions of the UE such as specific components like modem chips.
                    23          I declare under penalty of perjury under the laws of the United States of America that the
                    24   foregoing is true and correct.
                    25
                    26          Executed on this 24th day of September, 2018 in Barcelona, Spain.
                    27
                    28
MORGAN, LEWIS &                                                                    Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                          22                             for Summary Judgment
  SAN FRANCISCO                                                                             Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-18
                                                            913 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page2424ofof2424



                     1                                                 Lorenzo Casaccia

                     2
                     3
                     4
                     5

                     6
                     7
                     8
                     9

                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
MORGAN, LEWIS &                                                            Casaccia Declaration ISO Opposition to Motion
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                 23                              for Summary Judgment
  SAN FRANCISCO                                                                     Case No. 5:17-cv-00220-LHK-NMC
